Matter of Rolando L. (2016 NY Slip Op 02147)





Matter of Rolando L.


2016 NY Slip Op 02147


Decided on March 24, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2016

Tom, J.P., Friedman, Saxe, Richter, JJ.


587

[*1]In re Rolando L., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for presentment agency.

Order, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about June 9, 2014, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of criminal sexual act in the first degree, sexual abuse in the first and third degrees and sexual misconduct, and placed him on probation for a period of 15 months, unanimously affirmed, with costs.
The court providently exercised its discretion in precluding cross-examination of the victim regarding an allegation of sexual abuse he made against another person. The other complaint did not have a significant probative relation to the charges against appellant, and there was no factual showing of any likelihood that the allegations in the prior complaint were false (see  People v Mandel, 48 NY2d 952, 953 [1979], cert denied 446 U.S. 949 [1980]).
The court's finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's determinations concerning credibility, including its evaluation of inconsistencies in testimony.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 24, 2016
CLERK